DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "ignoring the following steps" in last sentence.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear what the claim is referring to as ignoring “the following steps” of the method, therefore the at least claim is indefinite and/or unclear to understand the scope of the invention.
Claim 6, is rejected for similar reason by virtue of dependence on the rejected claim 3.
Thus for examination purpose, the Examiner has given the claims its’ broadest reasonable interpretation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Townend (US Publication No. 20190394643).

As to claims 1, 7, and 11, Townend teaches a method for associating a new gathering node in a distributed wireless communication network conforming to one of the IEEE 802.11 standards (fig. 1, Abs, allow automatic installation of a newly-supplied wireless device and pp0002, establishing connection of a new client device to the Wi-Fi network are prescribed by the IEEE (in the Wi-Fi 802.11 standards) and the WFA (Wi-Fi Alliance)), comprising at least one gathering node, each gathering node comprising at least one access-point and/or user radio-frequency interface of a so-called gathering wireless network associated with a communication network and an access-point radio frequency interface of a so-called user wireless network associated with the communication network (fig. 1, Abs, allow automatic installation of a newly-supplied wireless device and pp0002, establishing connection of a new client device to the Wi-Fi network are prescribed by the IEEE (in the Wi-Fi 802.11 standards) and the WFA (Wi-Fi Alliance)), a so-called gathering network identifier and a so-called gathering security key characterizing said gathering wireless network and, the method being executed by a management node of the communication network and comprising (fig. 1, pp0081, SSID and Passcode): - receiving a message comprising information that the new gathering node is to be associated (fig. 1, fig. 4, pp0062, pp0081, communicate identities for auto-connect of the new device), - sending, to each gathering node in the communication network, a command to activate a so-called association radio-frequency interface, said command allowing an activation of a so-called wireless association network different from the gathering wireless network and from the user wireless network characterised by a predetermined network identifier called association network identifier (fig. 1, pp0078, pp0082, SSID and passcode are then transmitted, together with associated connection instructions, to the access point 7 associated with the customer identity, and pp0083 configuration command), - receiving a message indicating that the new gathering node is associated with an existing gathering node via its so-called association radio-frequency interface (fig. 1, pp0078, pp0082, SSID and passcode are then transmitted, together with associated connection instructions, to the access point 7 associated with the customer identity and pp0089), - determining a first validation of association of the new gathering node (fig. 1, pp0042, receiving authentication information and pp0089), -2-Application No. 17/053,258 - sending to the new gathering node information on parameterisings comprising at least information necessary for an association of the new node with the gathering wireless network of the communication network responsive to the association being validated, said information comprising said gathering network identifier and said gathering security key (fig. 1, pp0063,  to allow automatic transfer of customer specific passwords and settings from the customer's existing access point to the new one, pp0083, exchange its own network name (SSID) and passcode with the new device).  
As to claim 2, Townend teaches the command activating the association radio-frequency interface comprising: - a command activating a radio-frequency interface of the access-point type, or - a command activating a radio-frequency interface of the user type (fig. 1, pp0089, to allow the new device 2 to operate in client mode as a client of the access point 7 (step 214) such that the new device 2 can connect, in client mode, to the access point 7).  
As to claim 3, Townend teaches the message comprising information that a new gathering node is to be associated comprising information associated with the new gathering node to be associated, the method comprises a step prior to the sending of the command activating the so-called association radio-frequency interface: - determining a second validation of association of the new gathering node with the communication network according to the information associated with the new gathering node to be associated and according to an identifier associated with the communication network, and - ignoring the following steps of the method in the event of the lack of a second validation (fig. 1, pp0042, receiving authentication information and pp0089, discussed the concept of confirming and validating information).
As to claim 4, Townend teaches the message comprising information that a new gathering node is to be associated comprising configuration information for a so-called association radio-frequency interface, the command activating a so-called association radio-frequency interface comprising said configuration information (fig. 1, pp0078, pp0082, SSID and passcode are then transmitted, together with associated connection instructions, to the access point 7 associated with the customer identity, and pp0083 configuration command).  
As to claim 5, Townend teaches the method comprising a step, following the step of receiving a message indicating that a new gathering node is associated with an existing gathering node via its so-called association radio- frequency interface, of: - establishing a secure connection between the management node and the new gathering node (fig. 1, pp0037, pp0024, establishing a secured wireless network connection to a target wireless device controlled by the wireless network device).  
As to claim 6, Townend teaches the new gathering node comprising a radio tag, the radio tag comprising the information associated with the new gathering node to be associated, at least one gathering node of the communication network comprising a radio-tag reader, the message comprising information that a new gathering node is to be associated is sent by the gathering node comprising the radio-tag reader following the reading of the radio tag and comprising the information associated with the new gathering node to be associated (fig. 1, fig. 2, fig. 3, pp0042, discussed the concept of wireless broadcast of information from one device and monitored and/or received by a second device wirelessly).
As to claim 8, Townend teaches the management node is one of the gathering nodes of the distributed wireless communication network (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645